MEMORANDUM OPINION
No. 04-03-00394-CV
William J. PALUMBO, 
Appellant
v.
Judith GUTIERREZ, et al.,
Appellees
From the County Court at Law No. 2, Webb County, Texas
Trial Court No. 2003-CVF-000001-C3
Honorable Jesus Garza, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	September 3, 2003
DISMISSED
	The appellant has filed a motion to dismiss this appeal.  Appellees have not filed an objection
to the motion.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
							PER CURIAM